Citation Nr: 0635386	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  92-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

What evaluation is warranted for genital herpes from April 5, 
1989?


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from November 1960 to 
November 1962.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2004, at which time the Board 
found that from April 5, 1989, to August 29, 2002, a 
compensable evaluation was not warranted for genital herpes, 
and that from August 30, 2002, to the present, no more than a 
10 percent rating was for assignment for genital herpes.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  

In April 2006, the Court issued an order that granted a joint 
motion for remand, vacated the Board's December 2004 
decision, and remanded the matter to the Board for action in 
compliance with the motion.

For the reasons addressed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The joint motion found that "[d]eficiencies in the Board's 
analysis preclude effective judicial review, and thus, remand 
is warranted.  See Simington v. West, 11 Vet. App. 41, 45 
(1998)."  See page four of joint motion.  

The joint motion added that

In its decision the Board concluded that 
"no use to date has been made of 
systemic therapy, inclusive of 
corticosteroids or other 
immunosuppressive drugs."  (R. at 13).  
However, there is no medical opinion of 
record addressing whether Appellant's 
condition has been treated with systemic 
drugs.  The medical evidence suggests 
Appellant has taken oral Acyclovir, which 
a VA examiner noted is an antiviral drug.  
(See R. at 424).  The examiner did not, 
and was not asked to, opine whether or 
not Acyclovir, in the form prescribed to 
the Appellant, is a systemic therapy.  
(R. at 423, 424).  Upon remand, the Board 
should bear in mind that its conclusions 
cannot be based upon its own 
unsubstantiated medical opinion, such as 
whether Acyclovir is a systemic therapy.  
See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The parties note that DC 7806, 
as effective August 2002, does not limit 
systemic therapies to only 
corticosteroids or other 
immunosuppressive drugs.  See 38 C.F.R. 
§ 4.118.

See page four of joint motion (emphasis in the original).

Further, the joint motion found that 

Because the medical opinion dated 
February 2003 was apparently not adequate 
for rating purposes as is required by 
38 C.F.R. § 4.2, the Secretary will 
either seek clarification from that 
examiner or obtain another opinion from 
an examiner who has all relevant records 
available for review.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 91991); 
Seals v. Brown, 8 Vet. App. 291, 296; 
38 C.F.R. §§ 4.1, 4.2, 19.9.  The new 
medical opinion should address whether 
Acyclovir, as used by Appellant for his 
genital herpes outbreaks, is a systemic 
therapy.  This opinion, with the use of 
all relevant medical records, should also 
address both the frequency of Appellant's 
genital herpes outbreaks and his use of 
oral Acyclovir, both currently and in the 
past.  In addition, the Board should 
address whether any additional records 
should be obtained in order to ascertain 
the frequency of Acyclovir usage, if it 
is determined that oral Acyclovir is a 
systemic therapy.

See pages four and five of joint motion.

As to "whether any additional records should be obtained in 
order to ascertain the frequency of Acyclovir usage, if it is 
determined that oral Acyclovir is a systemic therapy," the 
most recent VA medical record on file dates from March 2003.  
Therefore, in order to comply with the joint motion, pursuant 
to this remand, the RO must seek to obtain and associate with 
the claims file all VA medical records relating to treatment 
afforded the veteran since March 2003.  

Finally, in light of the fact that the appellant was last 
afforded a VA dermatological examination almost four years 
ago, a new compensation examination is in order.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish effective 
dates for the claim on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should seek to obtain and 
associate with the claims file copies of 
all medical records, including any VA 
treatment records, associated with 
treatment afforded the veteran for 
genital herpes since March 2003.  Efforts 
to secure these records must continue 
until it is determined in writing that 
further efforts would be futile.  
Ultimately, if the requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, in compliance with the 
notification mandates set out in 
38 C.F.R. § 3.159(e), that fact should be 
noted in the veteran's claims file, and 
he and his attorney so notified in 
writing.

3.  Thereafter, the claims file must be 
forwarded to a VA board certified 
dermatologist so that the nature and 
extent of the appellant's genital herpes 
may be evaluated.  All indicated tests 
and studies should be accomplished.  
Following the examination the examiner 
must answer the following questions with 
regard to service connected genital 
herpes

Is the veteran currently on any 
medication for genital herpes?  Is 
any prescribed medication a 
corticosteroid or an 
immunosuppressant?  Is the veteran 
on any form of systemic therapy?  If 
so, why does that particular therapy 
qualify as "systemic" in nature? 

Is the veteran on any other current 
treatment for his genital herpes?

How often does the veteran have 
outbreaks of herpes and what is the 
duration of each outbreak?  When was 
the last outbreak?

What symptoms does the veteran have 
attributable to his genital herpes?  

Does the veteran experience 
exfoliation, exudation or itching; 
and, if so, is each slight, moderate 
or severe?

Does the condition cause crusting or 
systemic or nervous manifestations?  
Is it exceptionally repugnant?  Is 
there marked disfigurement?

Are there any scars resulting from 
the condition?  If not, there is no 
need to answer the following 
questions.  If so, are they poorly 
nourished?  Are any scars more 
analogous to burn scars, second or 
third degree or to superficial 
scars?  If analogous to second or 
third degree burn scars, indicate 
which and note the area of 
involvement in square inches or 
square centimeters?  Do any scars 
repeatedly ulcerate?  Are any scars 
tender or painful on objective 
demonstration?  Do any scars cause 
limitation of function of the part 
affected?  If so, describe any loss 
of function, including the frequency 
of same.

What percentage of the entire body 
is affected by genital herpes?

What percentage of exposed areas is 
affected by genital herpes?

Was Acyclovir, in the form 
prescribed to this appellant, a 
systemic therapy?  In addressing 
this question the examiner must 
address both the frequency of the 
appellant's genital herpes outbreaks 
and his use of oral Acyclovir, both 
currently and in the past.  

The rationale for all opinions provided 
must should be fully explained in 
writing.

4.  To help avoid future remands, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken before returning the case to 
the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any indicated 
development and/or notification action, 
the RO should readjudicate the claim on 
appeal, on the merits, in light of all 
pertinent evidence and legal authority, 
to specifically include that cited to 
herein.  The RO must provide full reasons 
and bases for any determination.  If the 
benefit sought on appeal continues to be 
denied, the veteran and his attorney must 
be furnished a supplemental statement of 
the case (SSOC) that includes all of the 
applicable law and regulations.  The 
veteran and his attorney should then be 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to comply with an order of the 
Court.  The Board does not imply what decision is warranted.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).   

